Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 24, 28, 34-35, 40, 42-43, and 46-47 have been cancelled; claims 19 and 21 have been amended; Claims 29-33, 36-39, 41, and 44-45 are withdrawn from consideration as non-elected claims; Claims 19-23 and 25-27 remain for examination, wherein claim 19 is an independent claim. 
Previous Rejections/Objections
Previous objection of claims 19 and 21 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/1/2022.
Previous rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 8/1/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 and 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Criniere et al (US-PG-pub 2016/0115076 A1, corresponding to FR 3008405 A1 with translation, filed in IDS dated 5/28/2019, thereafter PG’076) in view of Liu (US-PG-pub 2005/0061207 A1, thereafter PG’207).
PG’076 in view of PG’207 is applied to the instant Claims 19-23 and 25-27 for the same reason as stated in the previous office action dated 5/3/2022.
Still regarding claim 19, PG’076 provides example that: “This mixer is used in a continuous mode in order to prepare a mixture consisting of 90% by weight of quick lime fines of 0-3 mm and of 10% by weight of pre-dried iron ore powder Northland 0-50 m (water content of 0.5% by weight).” (par.[0132] of PG’076), which reads on the fine metallic ore concentrate as claimed in the instant claim.
Regarding the amendments in the instant claims 19 and 21, which do not change the scope of the instant claims.
Notes: Tsuchiya et al (US-PG-pub 2002/0175441 A1) is cited as a reference only.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 19-23 and 25-27 have been considered but they are not persuasive. 
The Applicant’s arguments have been summarized as following:
1, PG’076 is absolutely not concerned with a process for manufacturing metallic ore fluxed pellets, as recited in claim 19 of the present invention, as PG’076 is solely concerned with compacts comprising calcium-magnesium compounds. Indeed, PG’076 is completely silent on any metallic ore or on any fine metallic ore concentrate, and there is no incentive in PG’076 to manufacture metallic ore fluxed pellets.. 
2, compared to the comparative examples in the disclosure of the instant specification (table 7 of the instant specification), the claimed examples (table 2 of instant specification) have improved properties as shown in table A of the instant “Response”.
3, PG’207 would not logically follow. PG’207 is completely silent on the use of a Mg-including compound comprising a semi-hydrated dolime, as used in the present invention.
In response, 
Regarding the argument 1, as pointed in the rejection for the instant claims above (refer to the previous office action dated 5/3/2022), PG’076 provides example that: “This mixer is used in a continuous mode in order to prepare a mixture consisting of 90% by weight of quick lime fines of 0-3 mm and of 10% by weight of pre-dried iron ore powder Northland 0-50 m (water content of 0.5% by weight).” (par.[0132] of PG’076). Actually, it is noted that there is no specific amount as limitation for the claimed metallic ore.
Regarding the argument 2, firstly, it is noted that the argued properties for example crushing strengths under different experimental conditions are not included in the instant claims. Secondly, PG’076 not only specify forming compact including Ca-Mg compound with BET greater than 0.4 m2/g (cl.5 of PG’076) and more specifically PG’076 provides examples having quick lime compacts with BET 1.6 m2/g, but also specify the Ca-Mg compound including Ca(OH)2, Mg(OH)2 and MgO (corresponding to z, t, and y in formula) with amount of Mg(OH)2 (t: 0-50 mass% - abstract and cl.1 of PG’076) overlapping the claimed amount 0.5-19.5wt% of Mg(OH)2 as recited in the instant claim. Finally, proper “132 Declaration” may be necessary to show the criticality of the claimed composition comprising semi-hydrated dolime.
Regarding the argument 3, PG’207 is cited for the well-known technique: applying balling and sieving for the mixture compact of ore pellets. As pointed out in the rejection for the instant claims in the previous office action dated 5/3/2022, It would have been obvious to one of ordinary skill in the art at the time the invention was made to applying the well-known technique, that is applying balling and sieving for the mixture compact of ore pellets, as demonstrated by PG’207 in the process of PG’076 in order to obtain cold-bonded pellets (abstract, examples, and claims of PG’207). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734